25 So. 3d 585 (2009)
Marcus Antonio SOTO, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-4621.
District Court of Appeal of Florida, Second District.
November 25, 2009.
Rehearing Denied January 28, 2010.
James Marion Moorman, Public Defender, and James C. Banks, Special Assistant Public Defender, Bartow, for Appellant.
Marcus Antonio Soto, pro se.
*586 Bill McCollum, Attorney General, Tallahassee, and Richard M. Fishkin, Assistant Attorney General, Tampa, for Appellee.
VILLANTI, Judge.
Affirmed without prejudice to any right Marcus Antonio Soto may have to file a motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850 raising the grounds he has argued in his pro se brief.
NORTHCUTT and KHOUZAM, JJ., Concur.